Citation Nr: 1007414	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







INTRODUCTION

The Veteran served on active duty from February 1958 to 
June 1962 and had subsequent periods of active duty for 
training while he was in the United States Coast Guard 
Reserves (USCGR).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  In that rating decision, in pertinent 
part, the RO determined that new and material evidence had 
been received to reopen a previously denied claim for service 
connection for bilateral hearing loss and denied the claim on 
the merits.  The Veteran's disagreement with the denial of 
service connection for bilateral hearing loss led to this 
appeal.  

Where service connection has been denied in a prior final 
decision, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  Whether new and material evidence has 
been presented is a jurisdictional issue for the Board and 
what the RO determined in this regard is irrelevant.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996).  For this reason, the Board has styled 
the issue to reflect that finality had attached to the 
previous decision that denied service connection for hearing 
loss.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied service 
connection for hearing loss; the Veteran was notified of this 
decision and of appellate rights, but he did appeal.  

2.  The evidence added to the record since the June 1997 RO 
decision is not cumulative or redundant and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim of service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The June 1997 RO decision that denied service connection 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court).  In this case, the RO provided the 
Veteran of notice regarding reopening of previously denied 
claims in a letter dated in July 2006.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the Veteran in proceeding with this appeal 
given the favorable nature of the Board's decision regarding 
reopening his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2009).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in June 1997, the RO denied service 
connection for hearing loss because of the unavailability of 
the Veteran's service treatment records and the absence of 
evidence that related his hearing loss to service.  Evidence 
of record at the time of the June 1997 decision included two 
DD Forms 214 documenting active service from February 1958 to 
May 1962.  The RO determined that no service treatment 
records were available for review.  The record included the 
report of an August 1996 VA examination at which the Veteran 
reported exposure to loud noise levels in service with no ear 
protection, and the history was that hearing loss was noted 
first on an examination in his reserve unit in the 1990s.  At 
the August 1996 VA examination, audiology tests showed 
bilateral high frequency sensorineural-type hearing loss.  

Evidence added to the record includes service treatment 
records, including the report of an Extension of Enlistment 
examination dated in May 1962.  Whispered and spoken voice 
test were 15/15 in each ear.  The added evidence also 
includes the report of the original enlistment examination 
for USCGR in July 1981 at which it was noted that the Veteran 
passed the whispered voice test.  The additional records also 
include the reports of reserves reenlistment and periodic 
examinations dated from November 1983 through January 1998, 
including audiometer testing at those times.  Added evidence 
also includes the report of a July 2006 VA audiology 
examination at which the audiologist identified bilateral 
sensorineural-type hearing loss.  The audiologist stated that 
the Veteran's claims file indicated that hearing tests, using 
whispered voice, were within normal limits in 1958 and 1981 
in both ears and that there was a high frequency hearing loss 
in both ears in 1983 and 1986.  The audiologist said it was 
therefore more likely than not that the hearing loss began 
during the Veteran's military experience.  

As to the matter of reopening the claim for service 
connection for hearing loss, the service treatment records 
from the Veteran's active duty service and from his time in 
the reserves, as well as the July 2006 VA examination report 
are obviously new.  This evidence is neither cumulative nor 
redundant of evidence previously of record.  Accepting as 
credible the Veteran's reported history of in-service 
exposure to noise from loud engines and small arms fire in 
service, that history, along with the VA audiologist's 
statement that it is more likely than not that the Veteran's 
hearing loss began during his military experience, relates to 
an unestablished fact as to incurrence of hearing loss in 
service, which raises a reasonable probability of 
substantiating the claim.  The Board therefore concludes that 
the claim for service connection for bilateral hearing loss 
must be reopened and re-adjudicated on the merits. 


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is allowed.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946, or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

Although the Veteran has reported he was in the reserves from 
1981 to 2000, there is no indication that action has been 
taken to identify periods of active service during that time.  
The Board notes that on a Medical Surveillance Questionnaire 
dated in July 1995, the Veteran reported that from 
November 1981 to July 1995 he was assigned to a Search and 
Rescue Station where he was exposed to engine noise and 
weapons 60 days a year.  In addition, he reported that from 
January 1982 to March 1982 he was a small arms instructor 
with exposure to weapons noise for 60 days.  In this regard, 
the Board notes that at his subsequent reserves re-enlistment 
examination in November 1983, audiometer testing showed a 35 
db pure tone threshold at 4000 Hz in the right ear and pure 
tone thresholds of 40 db at 3000 Hz and 50 db at 4000 Hz in 
the left ear.  

The Veteran's representative has argued, and the Board 
agrees, that the case should be remanded for verification of 
periods of active service, with identification of periods of 
active duty for training, inactive duty for training, and any 
periods of active duty.  If verification of active service is 
accomplished, the Veteran should be provided an audiology 
examination with an opinion as to whether any current hearing 
loss disability is related to noise exposure during any 
period of active service while the Veteran was in the 
reserves.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 
20 Vet. App. 79 (2006)

On review of the service treatment records, including the 
records while the Veteran was in the reserves, the Board 
notes that at various periodic examinations, results of 
whispered voice and spoken voice tests were 15/15 in each 
ear, but the same report included audiometer readings that 
would meet the criteria for a VA hearing loss disability in 
at least one ear.  This was the case, for example, at the 
November 1983 reserves re-enlistment examination, and at 
November 1984, February 1986, April 1987, and January 1990 
reserves annual examinations.  Earlier examination reports, 
including the May 1962 examination report at the end of his 
active duty service, include only whispered and/or spoken 
voice tests.  

Although the Veteran has reported noise exposure during his 
active duty service from 1958 to 1962, stating he was a boat 
operator exposed to engine noise every day without hearing 
protection, there is no medical opinion that addresses 
specifically the question of whether any current hearing loss 
disability is causally related to any incident of that period 
of service, including noise exposure.  The Veteran should be 
provided an examination with a nexus opinion, and the 
audiologist should be requested to discuss the reliability 
and/or efficacy of whispered voice test in detecting high 
frequency hearing loss.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take action to 
verify the Veteran's service in the 
reserves from 1981 to 2000 and obtain 
documentation that identifies all periods 
of active duty for training, inactive 
duty for training, and any periods of 
active duty service.  All actions to 
obtain the requested records should be 
documented fully in the claims file. 

2.  The AMC/RO should contact the Veteran 
and request that he provide the names and 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, where he has received 
treatment or evaluation for his claimed 
hearing loss at any time since service.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  Thereafter, arrange for a VA 
audiometric examination of the Veteran to 
determine the nature and etiology of any 
current hearing loss.  All indicated 
studies should be performed, and 
comprehensive pre-and post service 
recreational and occupational histories 
are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the audiologist for review.  A notation 
that this record review took place should 
be included in the examination report.  

Based on the results of audiometric 
testing, the audiologist should state, 
for each ear, whether the Veteran 
currently has hearing loss disability 
under the provisions of 38 C.F.R. 
§ 3.385.  In addition, after review of 
the record and examination of the 
Veteran, the audiologist should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current hearing loss 
disability is the result of injury or 
disease incurred in active service from 
February 1958 to May 1962, to 
specifically include noise exposure the 
Veteran has reported he experienced 
during that service.  The audiologist 
should be requested to discuss the 
reliability and/or efficacy of whispered 
voice tests in detecting high frequency 
hearing loss.  

The audiologist should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current hearing loss 
disability is the result of injury or 
disease incurred during any period of 
active duty for training or active duty 
while the Veteran was in the reserves 
from 1981 to 2000 or is the result of 
injury incurred during any period of 
inactive duty for training during that 
time, again to specifically include noise 
exposure the Veteran has reported he 
experienced during service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be included in the 
examination report.  

4.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate the 
claim of entitlement to service 
connection for bilateral hearing loss on 
a de novo basis.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


